PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of November 10th, 2009 (the “Effective Date”) by and among LIU RUI SHENG, an individual located at No. 6 Economic Zone, Wushaliwu, Chang’an Town, Dongguan, Guangdong Province, China(the “Pledgor”) ZHUANG, JINGHUA and SHI, QUANLING, (the “Pledgees”), and Greentree Financial Group, Inc., as escrow agent (“Escrow Agent”). RECITALS: WHEREAS, in order to secure the full and prompt payment when due (whether at the stated maturity, by acceleration or otherwise) of all of the Pledgor’s obligations (the “Obligations”) to the Pledgees or any successor to the Pledgees under this Agreement, the Subsidiary Loan Agreement of even date herewith between the subsidiary of the Company (defined below) and the Pledgees (the “Subsidiary Loan Agreement”), the Warrants (the “Warrants”) issued or to be issued by Decor Products International, Inc. (the “Company”) to the Pledgees, either now or in the future, up to a total of Two Million Three Hundred Forty Thousand Dollars ($2,340,000), and all other contracts entered into between the parties hereto (collectively, the “Transaction Documents”), the Pledgor has agreed to irrevocably pledge to the Pledgees Thirteen Million Five Hundred Thirty Two Thousand (_13,532,000_) shares of the Pledgor’s common stock (the “Pledged Shares”). NOW, THEREFORE, in consideration of the mutual covenants, agreements, warranties, and representations herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: TERMS AND CONDITIONS 1.Pledge and Transfer of Pledged Shares. 1.1. The Pledgor hereby grants to Pledgees a security interest in all Pledged Shares as security for the obligations under the Subsidiary Loan Agreement, Guaranty and Warrants. Simultaneously with the execution of the Transaction Documents, the Pledgor shall deliver to the Escrow Agent stock certificates representing the Pledged Shares, in such denominations as requested by the Pledgees, together with duly executed stock powers or other appropriate transfer documents executed in blank by the Pledgor (the “Transfer Documents”), and such stock certificates and Transfer Documents shall be held by the Escrow Agent until the full payment of all amounts due to the Pledgees under the Subsidiary Loan Agreement through repayment in accordance with the terms of the Subsidiary Loan Agreement, or the termination or expiration of this Agreement. 2.Rights Relating to Pledged Shares. Upon the occurrence of an Event of Default (as defined herein), the Pledgees shall be entitled to vote the Pledged Shares, to receive dividends and other distributions thereon, and to enjoy all other rights and privileges incident to the ownership of the Pledged Shares. 2.1 Further Pledges.Notwithstanding the foregoing pledge of 13,532,000 shares by Pledgoras collateral for the loan from the Pledgees under the Subsidiary Loan Agreement and the limitations imposed on the Pledgor with respect to the collateral under the terms of the Agreement and Transaction Documents, the Pledgees hereby agree that the Pledgor may make a further pledge of the collateral, on a pari-passu basis, to induce additional lenders to extend credit to the Company (or any of its affiliates determined on the basis of the GAAP rules for consolidation)for an amount up to US$3,000,000 in principal amount andincludingthe interest due thereon and any other obligations arising from such further extension of credit to the Company.The Pledgees hereby grant permission to Pledgor to be able to use the collateral for additional loans to the Company without notice or consent,during the term of the Pledgees extension of credit, whether or notthe prinicpal is repaid when due or whether or not any interest or other obligation remain outstanding to the Pledgees, provided that the Pledgor will not further pledge the collateral at and after such time as the Pledgees commence to exercise their rights to take the collateral in satisfaction of the obligations to the Pledgees pursuant to the terms of the Transaction Documents. 3.Release of Pledged Shares from Pledge. Upon the payment of all amounts due to the Pledgees under the Subsidiary Loan Agreement by repayment in accordance with the terms of the Subsidiary Loan Agreement, the parties hereto shall notify the Escrow Agent to such effect in writing. Upon receipt of such written notice for payment of the amounts due to the Pledgees under the Subsidiary Loan Agreement, the Escrow Agent shall return to the Pledgor the Transfer Documents and the certificates representing the Pledged Shares, (collectively the “Pledged Materials”), whereupon any and all rights of Pledgees in the Pledged Materials shall be terminated. Notwithstanding anything to the contrary contained herein, upon full payment of all amounts due to the Pledgees under the Subsidiary Loan Agreement, by repayment in accordance with the terms of the Subsidiary Loan Agreement, this Agreement and Pledgees’s security interest and rights in and to the Pledged Shares shall terminate. 4.Event of
